Matthias, Judge.
1. Where the parties to a lease provide that the lessor at his option may terminate the lease if the leased premises are taken by eminent domain, and the property appropriated, and the lessor property exercises his option, the lessee no longer has a property right in the premises and has no right to share in the fund deposited by the Director of Highways as compensation for the appropriation of the leased premises.
2. In its usual and ordinary meaning, the phrase, “condemned by public authority,” when used in a lease with reference to the buildings and land which comprise a leasehold includes an appropriation of such property by eminent domain.
Judgment affirmed.
Taft, C. J., O’Neill, Schneider and Brown, JJ., concur.
Zimmerman and Herbert, JJ., dissent.